Citation Nr: 1633381	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-08 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from July 1, 2010, to September 26, 2010 for postoperative residuals of a right knee anterior cruciate ligament tear.

2.  Entitlement to an increased rating from April 1, 2011 to August 10, 2016, for postoperative residuals of a right knee anterior cruciate ligament tear.  

3.  Entitlement to an increased rating from August 11, 2016, for postoperative residuals of a right knee anterior cruciate ligament tear.  

4.  Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 (2015), after June 30, 2010, for postoperative residuals of a right knee anterior cruciate ligament tear.

5.  Entitlement to an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 after March 31, 2011 for postoperative residuals of a right knee anterior cruciate ligament tear.  

6.  Entitlement to a rating in excess of 20 percent from October 26, 2011 to December 10, 2012, for postoperative residuals of left knee surgery.

7.  Entitlement to a compensable rating from December 11, 2012 to August 13, 2013, for postoperative residuals of left knee surgery.

8.  Entitlement to a compensable rating from October 1, 2013 to December 28, 2014, for postoperative residuals of left knee surgery.

9.  Entitlement to a rating in excess of 10 percent from December 29, 2014 to the present, for postoperative residuals of left knee surgery.  

10.  Entitlement to service connection for a right hip disability, to include as secondary to postoperative residuals of a right knee anterior cruciate ligament tear with scarring.  

11.  Entitlement to an effective date earlier than December 29, 2014, for a grant of service connection for post operative left knee scars.  

12.  Entitlement to an initial compensable rating for a left knee scar, status post left knee surgery.  


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to July 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010, January 2013, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issues of entitlement to increased ratings from October 26, 2011 to December 10, 2012; December 11, 2012 to August 13, 2013; October 1, 2013 to December 28, 2014, and since December 29, 2014 for residuals of left knee surgery; entitlement to an increased rating for post operative residuals of a right anterior cruciate ligament tear since August 11, 2016; entitlement to service connection for a right hip disability, to include as secondary to right knee disabilities; entitlement to an effective date earlier than December 29, 2014, for the grant of service connection for left knee scarring; and entitlement to an initial compensable rating for a left knee surgical scar, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision addressing the claims of entitlement to extensions of temporary total ratings pursuant to 38 C.F.R. § 4.30 after June 30, 2010, and after March 321, 2011, based on surgical or other treatment necessitating convalescence associated with postoperative residuals of a right knee anterior ligament tear, the Board received notification from the Veteran requesting withdrawal of the appeal as to the stated issues.  

2.  Between July 1 and September 26, 2010, and from April 1, 2011 to August 10, 2016, postoperative residuals of a right knee anterior cruciate ligament tear were not, and have not been manifested by evidence of flexion limited to 30 degrees or extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding claims of entitlement to extensions of temporary total ratings pursuant to 38 C.F.R. § 4.30 (2015) after June 30, 2010, and after March 31, 2011, based on surgical or other treatment necessitating convalescence associated with postoperative residuals of a right knee anterior ligament tear have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  From July 1, 2010 to September 26, 2010, and from April 1, 2011 to August 10, 2016, the criteria for a rating in excess of 10 percent for post operative residuals of a right anterior cruciate ligament tear were not and are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In a February 2014 letter, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal regarding entitlement to extensions of temporary total ratings pursuant to 38 C.F.R. § 4.30, after June 30, 2010, and after March 31, 2011, for postoperative residuals of a right knee anterior cruciate ligament tear.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VA has satisfied its duty to notify in February 2010 letter.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased rating claim, he needed to submit evidence that his service-connected disability had increased in severity.  The letter also advised him as to how disability ratings and effective dates are assigned.  

VA also fulfilled its duty to assist.  VA secured the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran was provided VA examinations over the course of this appeal.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Appeals Management Center substantially complied with the Board's October 2013 remand directives.  The AMC obtained additional private treatment records as they relate to post operative residuals of a right knee anterior cruciate ligament tear.  Hence, the duty to assist has been met. 38 U.S.C.A. § 5103A.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Merits of the Increased Rating Claim

The Veteran filed a claim of entitlement to an increased rating for post operative residuals of a right knee anterior cruciate ligament tear in December 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's post operative residuals of a right anterior cruciate ligament tear are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under this code a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, when extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a) (2015). 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In this case, the Veteran was granted a temporary total (i.e., 100 percent) rating for convalescence purposes related to post operative residuals of a right anterior cruciate ligament tear from February 10, 2010 to June 30, 2010, and from September 27, 2010 to March 31, 2011.  Therefore, only the periods during which this disorder was less than totally disabling are under consideration. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In April 2011, the Veteran was afforded a VA examination.  He reported pain under the knee cap as well as the right femur area.  He admitted to feeling numb after walking approximately six hours while at work.  He stated that his pain level was at a 2 out of 10, in terms of intensity, and that it increased to a 5.  He reported having stiffness, swelling, tenderness, and pain with no evidence of weakness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported flare-ups which were often precipitated by physical activity.  He explained that the flare-ups were often alleviated by rest and by non-steroidal anti-inflammatory medications. 

Physical examination of the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing showed flexion to 140 degrees and extension to 0 degrees.  Right knee stability tests were within normal limits, and there were no signs of subluxation.  The examiner found that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran was diagnosed with an anterior cruciate ligament deficiency in the right knee.  

At a December 2011 VA examination the Veteran reported weakness, stiffness, swelling, tenderness, and pain associated with this disability.  He denied heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups which he alleged impacted right knee and lower leg abilities through a reduced range of knee motion, and difficulty walking or standing for over an hour.  

Physical examination revealed knee tenderness or pain on palpation of the joint line or soft tissue.  Lachman's, posterior drawer, and medial-lateral instability testing results were all normal.  There was no evidence or history of bilateral recurrent patellar subluxation or dislocation.  There was no evidence of the right knee having diminished function.  The examiner noted no right knee ankylosis.  Range of motion testing showed right knee flexion to 40 degrees with objective evidence of painful motion beginning at 0 degrees, and right knee extension to 0 degrees with objective evidence of painful motion beginning at 0 degrees.  Right knee post-test flexion was to 40 degrees and post-test extension was to 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Functional loss and/or functional impairment was manifested by less right knee movement than normal, excess fatigability bilaterally, pain on movement bilaterally, and interference with sitting, standing, and weight-bearing bilaterally.  X-ray testing of the right knee showed degenerative arthritic changes with evidence of status post repair of the right anterior cruciate ligament.  The diagnoses were status post right knee anterior cruciate ligament tear repair, right knee osteoarthritis, and post operative residuals of a right knee anterior cruciate ligament tear.  

In December 2012, the Veteran underwent his third VA examination for his service-connected right knee disability.  Physical examination revealed joint line and soft tissue tenderness or pain to palpation.  The Veteran denied flare-ups associated with this disability.  Range of motion testing showed flexion to 140 degrees or greater, and extension to 5 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation of knee or lower leg motion.  The examiner, however, noted functional loss manifested by less than normal movement, excess fatigability, and interference with sitting, standing, and weight-bearing.  Muscle strength testing results were normal (5/5) for right knee flexion and extension.  Anterior, posterior, and medial-lateral instability testing results were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  X-ray showed no signs of degenerative arthritis, traumatic arthritis, or patellar subluxation.  The examiner opined that the disability did not impact the claimant's ability to work.  No diagnosis was provided for the Veteran's service-connected right knee disability.  

At a January 2015 VA examination the right knee was tender to palpation along the joint line and soft tissues.  Right knee flexion was to 135 degrees with painful motion beginning at 130 degrees and extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without any additional limitation of knee or lower leg motion.  Functional loss was manifested by less movement than normal.  Muscle strength testing was normal in flexion and extension.  Joint stability testing revealed normal findings.  knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.   X-ray testing showed no signs of arthritis.  The examiner opined that the running and prolonged kneeing may provoke pain and decreased right knee motion.  The Veteran was diagnosed with post operative residuals of a right knee anterior cruciate ligament repair with scars.  

Post service treatment records reflect continuing treatment and complaints pertaining to the right knee disability.  In January 2015, private treatment records note complaints of continuing pain, and that the appellant wore a soft brace.  Physical examination showed no swelling or redness.  There was pain to palpation, but no tenderness on joint lines or collateral ligaments.  Flexion and extension were normal albeit with pain.  The diagnosis was right knee joint pain.  In August 2015, the Veteran returned to his private physician for follow-up treatment.  He complained of right knee pain, along with intermittent swelling.  The assessment was localized knee osteoarthritis.  

Based on the evidence of record, entitlement to a rating higher than 10 percent for postoperative residuals of a right anterior ligament tear under Diagnostic Code 5260 from July 1, 2010 to September 26, 2010, and since April 1, 2011 is not warranted.  As noted, a 20 percent rating requires evidence that flexion must be limited to 30 degrees.  Such has not been shown in this case.  At the April 2011, December 2011, December 2012, and January 2015 examinations, the range of motion testing showed flexion to 140 degrees, 40 degrees, 140 degrees, and 135 degrees, respectively.  At no time during this appeal has range of motion testing showed that right knee flexion limited to 30 degrees.  Therefore, entitlement to a higher rating is not warranted for this disorder under Diagnostic Code 5260.  

The Board considered whether a separate rating is warranted for limitation of right knee extension under Diagnostic Code 5261.  The evidence, however, showed that extension was to 5 degrees at the December 2012 examination and to 0 degrees at the April 2011, December 2011, and January 2015 examinations.  Thus, entitlement to a compensable rating under Diagnostic Code 5261 is not warranted.  To assign two, separate compensable ratings for the same joint based on painful motion alone under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.  

The Board considered other possible rating codes for a higher rating for the Veteran's service-connected right knee disability; however, there is no evidence of ankylosis, subluxation or lateral instability, dislocation of the semilunar cartilage, removal of the semilunar cartilage, extension limited to 15 degrees, impairment of the tibia and fibula, or evidence of genu recurvatum.  Thus, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, and 5263 are not for application in this case and do not provide a higher rating for the Veteran's service-connected right knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5261, 5262, and 5263. 

The Board considered the Veteran's reports of pain during the VA examinations.  The presence of pain, fatigue, weakness, and lack of endurance are contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  In this regard it is well to note that the April 2011 examiner concluded that the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  After range of motion testing, the December 2011 examiner noted that there was no additional limitation of knee motion following repetitive-use testing, but there was the presence of functional loss and/or functional impairment with contributing factors of less movement than normal, excess fatigability, pain on movement, interference with sitting and standing and weight-bearing.  Similarly, the December 2012 examiner found no additional limitation of knee motion following repetitive-use testing, but noted the presence of functional loss and/or functional impairment of the right knee and lower leg with contributing factors of less movement than normal, excess fatigability, and interference with sitting, standing, and weight-bearing.  Finally, the December 2015 examiner reported that after three repetitions right knee motion was flexion to 135 degrees and extension to 0 degrees.  The examiner noted no additional limitation of knee and lower leg motion.  However, there was the presence of functional loss and/or functional impairment of the knee and lower leg with contributing factors of less movement than normal.  Hence, the evidence shows no indication that pain, weakness, fatigability, incoordination, and decreased movement due to this disability has caused any functional loss greater than that contemplated by the currently assigned rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher rating.  

The Veteran has submitted no evidence showing that his right knee disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating.  There is no evidence that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 5260, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The Veteran is competent to report his symptoms, however, the objective clinical findings do not support his assertions for the reasons stated above.  The preponderance of the evidence is against entitlement to an increased rating from July 1, 2010, to September 26, 2010, and from April 1, 2011 to August 10, 2016 for post operative residuals of a right knee anterior cruciate ligament tear.  The claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 C.F.R. § 3.102.  


ORDER

The appeal regarding claims of entitlement to extensions of temporary total ratings pursuant to 38 C.F.R. § 4.30 (2015) after June 30, 2010, and after March 31, 2011, based on surgical or other treatment necessitating convalescence for postoperative residuals of a right knee anterior ligament tear is dismissed.

Entitlement to an increased rating from July 1, 2010, to September 26, 2010 for post operative residuals of a right knee anterior cruciate ligament tear is denied.

Entitlement to an increased rating from April 1, 2011 to August 10, 2016, for post operative residuals of a right knee anterior cruciate ligament tear is denied.


REMAND

With regard the remaining claims the record reflects that the appellant was examined in August 2016 for these disorders.  As the examination reports in question have yet to be formally considered by the RO, and as the Veteran has not waived RO consideration of this evidence further development is required.

Further, with regard to the issues of entitlement to increased ratings at various times for post operative residuals of left knee surgery, and with regard to the question of entitlement service connection for a right hip disability, to include as secondary to postoperative residuals of a right knee anterior cruciate ligament tear the Veteran requested a videoconference hearing in his January 2015 VA Form 9.  To date no such hearing has been scheduled, much less occurred.  Since the AOJ, rather than the Board schedules the type of hearing he has requested, the Board must remand these claims to schedule the hearing.  38 C.F.R. §§ 20.704, 20.1304.

Remand is also warranted for the issuance of a statement of the case for the issues of entitlement to an effective date earlier than December 29, 2014, for the grant of entitlement to service connection for a left knee surgical scar, and entitlement to an initial compensable rating for left knee surgical scar.  In October 2015, the Veteran expressed disagreement with the March 2015 rating decision that discussed the claims; however, a statement of the case has not been issued addressing the claims.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing to address the issues of entitlement to increased ratings at various times for post operative residuals of left knee surgery and entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disability.  Appropriate notification should be given to the Veteran and his attorney, and such notification should be documented and associated with the electronic folder.  

2.  Issue a statement of the case to the Veteran and his attorney, addressing the issues of entitlement to an effective date prior to December 29, 2014 for the grant of service connection for a left knee surgical scar, and  entitlement to an initial compensable rating for left knee surgical scar.  The Veteran is advised that the Board will only address these issues if the appellant perfects a timely appeal.  

3.  After accomplishing any additional development deemed appropriate, to include addressing the August 2016 VA examination reports, readjudicate the remaining claims.  If any benefit sought in connection with the claims remain denied, the Veteran and his attorney should be provided with an appropriate supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


